 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-840-4199
     Facsimile No.: 415-680-1712
 4   Email: cmaher@rinconlawllp.com

 5   Proposed Counsel for Janina M. Hoskins,
     Chapter 7 Trustee
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO DIVISION

11   In re                                                Case No. 21-30552 HLB
                                                          Chapter 7
12           SKIP TRANSPORT, INC.                         Hon. Hannah L. Blumenstiel
                fdba WAYBOTS, INC.,
13
                                                          [No Hearing Required Unless Requested]
14                  Debtor.

15
                    MOTION FOR ORDER CONFIRMING ABANDONMENT OF
16                       TANGIBLE ASSETS AND PRIVATE SHARES

17           Janina M. Hoskins, Chapter 7 Trustee of the estate of the above Debtor, files this motion for
18   an order confirming abandonment under 11 U.S.C. § 554 of the tangible personal property owned
19   by the Debtor situated at the Debtor’s former premises at 1999 Bryant Street, San Francisco,
20   California, and in storage at Dependable Supply Chain Services at 3199 Alvarado Road, San
21   Leandro, California, and, to the extent anything remains at former premises, the tangible personal
22   property at 308 and 314 G Street, San Diego, California, and 535 Alabama Street, San Francisco,
23   California (the “Tangible Assets”).
24           The Tangible Assets are subject to a security interest in favor of Triple Point Capital, LLC
25   (“Triple Point”). Triple Point has perfected a security interest in all known tangible and intangible
26   assets of the Debtor and is currently owed over $18 million according to information provided by
27   the Debtor. The Tangible Assets are of relatively negligible value (i.e., less than $50,000). If the
28   Trustee were to attempt to sell them, she would be required to turn over all proceeds of sale to Triple

Case: 21-30552      Doc# 8     Filed: 08/11/21     Entered: 08/11/21 06:23:14         Page 1 of 2         1
 1   Point without retaining any benefit for the bankruptcy estate. Even recovering auctioneer expenses

 2   could require the Trustee to file a motion under Section 506(c) of the Bankruptcy Code to surcharge

 3   Triple Point’s collateral. A successful surcharge motion would only reimburse the estate for the

 4   actual expenses of preserving Triple Point’s collateral. The effort would not benefit the estate’s

 5   unsecured creditors and is not worthwhile.

 6           The Tangible Assets at the four locations identified above are a burden on the estate and

 7   abandonment under 11 U.S.C. § 554 is justified.

 8           In addition to the Tangible Assets, the Trustee is abandoning all of the estate’s right, title,
 9   and interest in private shares in Helbiz, Inc., assigned to the Debtor as part of an asset license
10   agreement executed by the Debtor and Helbiz in January 2021. Similar to the Tangible Assets, the
11   shares in Helbiz are subject to Triple Point’s perfected security interest and have no value for the
12   bankruptcy estate over the lien amount. The Debtor attributed a value of $1,160,000 to the shares in
13   Helbiz. The debt to Triple Point exceeds that value by at least $17 million.
14           The private shares in Helbiz have no value for the bankruptcy estate and are a burden on the
15   bankruptcy estate. Abandonment is justified under 11 U.S.C. § 554. In addition to the lack of value
16   for the estate, Helbiz has requested that the Trustee execute certain documents that the Debtor could
17   have executed before it filed before it filed its Chapter 7 petition. The Trustee does not believe she
18   has authority to execute documents in connection with a transaction not approved by the bankruptcy

19   court, and would not execute documents without a thorough review by her counsel. Without value

20   in the shares for the estate’s other creditors, the attorney fee expense incurred in a review would not

21   be justified.

22           WHEREFORE, the Trustee requests an order authorizing the relief described above.

23   DATED: August 11, 2021                RINCON LAW, LLP
24

25                                         By: /s/Charles P. Maher
26                                             Charles P. Maher
                                               Proposed Counsel for Janina M. Hoskins,
27                                             Chapter 7 Trustee

28

Case: 21-30552       Doc# 8     Filed: 08/11/21     Entered: 08/11/21 06:23:14        Page 2 of 2         2
